In re Brogdon, Ronald George; — Plaintiffs); applying for writ of mandamus, su*1119pervisory and/or remedial writs; Parish of Rapides, 9th Judicial District Court, Div. “C”.
The relator represents that the district court has failed to act timely on a motion for expungement of arrest records he claims to have filed on or about August 16, 1989. I-f relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the pleading which is herewith transferred to the district court.